Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments have been fully considered but they are not persuasive. 

Claim Rejections under 35 U.S.C. § 112(a)
Applicant has cited various paragraphs from the Specification in support for their claim amendments. Examiner agrees the paragraphs cited support the claim amendments.

Claim Rejections under 35 U.S.C. § 112(b)
Applicant argues that the amendments to the claim overcome the previous §112(b) rejection. Examiner agrees. 

Claim Rejections under 35 U.S.C. § 103
Applicant argues on 12/02/2020 that Abelow fails to teach the amendment of “assignment of the individual functions and the coordination to establish a collaboration session by an electronic component.” Examiner respectfully disagrees.
Abelow discloses: (Emphasis added)
[0082] Implementations may include one or more of the following features. The items of content include at least one of: a real-time presence of a remote person, a real-time display of a separately acquired background such as a place, and a separately acquired background content such as an advertisement, product, building, or presentation. The presence is embodied in at least one of video, images, audio, text, or chat…The shared connections permit focused connections in at least one of the following modes: in events, one-to-one, group, meeting, education, broadcast, collaboration, presentation, entertainment, sports, game, and conference. The shared connections are provided for events such as business, education, entertainment, sports, games, social service, news, governance, nature and live interactions of participants. The media for the connections include at least one of: video, audio, text, chat, IM, email, asynchronous, and shared tools. The connections are carried on at least one of the following transport media: the Internet, a local area network, a wide area network, the public switched telephone network, a cellular network, or a wireless network. The shared connections are subjected to at least one of the following processes: recording, storing, editing, re-communicating, and re-broadcasting….
As such, Abelow clearly discloses the establishment of shared connections for collaborations. 

Applicant further reviews and reiterates with minor adjustments arguments previously found unpersuasive. Applicant’s arguments are essentially directed to the URC of Abelow, wherein Applicant appears to suggest URC reflects the lack of automation of other steps and a lack of capability and/or functionality information, and that the sound system of Hammer does not adequately disclose the assignment of particular functions. 
Examiner maintains that these arguments remain unpersuasive.
As noted previously, the inclusion of a URC in Abelow is not preclusive of other teachings. Even the most generic computer device typically has some I/O module that permits user direction. However, such an element clearly and obviously does not a computing device from having automated functions. Applicant has admitted automated discovery in Abelow. Furthermore, as noted in Abelow ¶0696, and FIG. 37, step 1353, the devices response is to obtain “a list of controllable functions,” i.e. capability information. Furthermore, as noted in the office action capability and functions are correlated elements, i.e. a device has capability to perform a function. As an example, Abelow discloses a capability to display various media 
Returning to FIG. 37 of Abelow, Examiner notes that all elements of Abelow being relied upon are prior to step 1360 wherein the user selects a device. Furthermore, Abelow, just as in the claims, has not at this point performed any of the coordinated functions. As such, clearly while Abelow provides the additional benefit of configuring a URC for the user, all of the relied upon element of Abelow are automated for the user.
Applicant has argued that Hammer does not disclose the assigning of individual functions, and Examiner also finds this argument to not be compelling. Hammer discloses assigning various functions across various components. Examiner notes that the claims only provide a generic disclosure of assignment of “features” to “components.” And respectfully disagrees with Applicant that the disclosure of Hammer is inadequate, as the breadth of the claim and the non-specific nature of the claims are insufficient to distinguish from Hammer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-6, 9-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abelow (US 20120069131 A1) in view of Hammer et al. (US 20170188088 A1).

Claim 1	Abelow teaches a modular room system having disaggregated components combined to form a local endpoint for a collaboration session, (¶0082, wherein the shared connections permit focused connections in a collaboration mode) the local endpoint needing various functions to conduct a particular collaboration session, (FIG. 18, ¶0563, wherein a Local Teleportal (LTP) 430 comprises the modular room system having disaggregated components such as LTP speaker 375 and screen 370 for a collaboration session comprising an experience of being at the Grand Canal 310) the functions varying between collaboration sessions, (¶0564, there may be different functions for sessions)
the modular room system comprising:
a plurality of electronic components, (FIG. 36, Universal Remote Control 1370, and other digital devices 1380, 1385, 1386, and 1387, ¶0687)
the plurality of electronic components communicatively couplable over a network (FIG. 36, communications 1376 and 1388, ¶0689, communicatively couplable over a network) 
and configured to, when coupled, enable the network to facilitate the particular collaboration session with a remote endpoint (FIG. 18, ¶0569, the collaboration session in facilitation with a remote endpoint 432, 434, 436, or 438) in which functions of the local endpoint are shared amongst two or more of the electronic components, (FIG. 18, ¶0563, wherein the plurality of devices enable the facilitation of a collaboration session, for example, a collaboration session of the Grand Canal 310/370, functions being shared across components, for example, audio functions from speaker 375 and display functions from device 370)
wherein at least one of the sharable functions is a control function; (¶0687, wherein the control functions for devices are shareable with the URC) and 
at least one of the electronic components (FIG. 36, URC 1370) is configured to automatically: (¶0695, wherein the URC discovery broadcasts are automated on default)
discover the plurality of electronic components; (FIG. 37, steps 1353, ¶0695, URC discovering the plurality of device by receiving their ID broadcast)
obtain capability information from each of the discovered electronic components; (FIG. 37, step 1354, ¶0696, obtaining a list of controllable functions)
determine at least one functionality available to each of the discovered electronic components based, at least in part, on the obtained capability information; (¶0696, wherein these controllable functions are the functionalities available to the devices) and
coordinate assigned functions of the selected electronic components to establish a collaboration session (¶0509, wherein the LTP coordinates between electronic components to establish a collaboration session, for example an audio/video presentation through a “window”) between the selected electronic components and a remote endpoint. (¶0569, wherein the LTP can coordinated to be a shared collaboration session)
However, Abelow does not explicitly teach at least one of the electronic components assigning individual functions of the various functions needed by the local endpoint for the particular collaboration session to selected of the discovered electronic components. 
From a related technology, Hammer teaches assigning individual functions of the various functions needed by the local endpoint for a particular collaboration session to selected of the electronic components. (FIG. 2, ¶0032, assigning various functions, for example, GPS tracking, acquiring measurements like room acoustics, or adjusting operating parameters like volume levels or, to establish a desired collaboration session)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of multimedia experience created in Abelow further with the techniques used in Hammer to assign various functions to the electronic components used to establish a collaboration session in order to better refine the multimedia experience.

Claim 2	Abelow in view of Hammer teaches Claim 1, and further teaches 
wherein the functions include audio functions and session functions, and wherein the audio functions are controlled by a first electronic component (Abelow, FIG. 18, ¶0563, audio functions controlled by speaker 375) and the session functions are controlled by a second electronic component.  (Abelow, FIG. 36, Device Remote Control Processing, RCP 1380, ¶0690, RCP 1380 controlling the control and navigation components)

Claim 3	Abelow in view of Hammer teaches Claim 1, and further teaches 
wherein the plurality of electronic components comprises multiple hardware components (Abelow, FIG. 36, Universal Remote Control 1370, and other digital devices 1380, 1385, 1386, and 1387, ¶0687) and multiple software components. (Abelow, ¶0476, multiple software services running on the devices)

Claim 4	Abelow in view of Hammer teaches Claim 3, and further teaches 
wherein the plurality of electronic components comprises microphones, (Abelow, ¶0066, system includes microphones) speakers, (Abelow, ¶0066, system includes speakers) monitors, (Abelow, ¶0084, system includes monitors) cameras, (Abelow, ¶0066, system includes cameras) encoders, (Abelow, ¶0619, devices includes encoders) decoders, (Abelow, ¶0619, devices includes decoders) input devices, control devices, (Abelow, FIG. 36, URC 1370) and sensors. (Abelow, ¶0506, devices includes sensors)

Claim 5	Abelow in view of Hammer teaches Claim 3, and further teaches wherein the plurality of electronic components comprise a set of electronic components comprising a microphone, (Abelow, ¶0066, system includes microphones) a speaker, (Abelow, ¶0066, system includes speakers) a monitor, (Abelow, ¶0084, system includes a camera, (Abelow, ¶0066, system includes cameras) a video encoder and decoder, (Abelow, ¶0619, devices includes encoders and decoders for video) and an audio encoder and decoder. (Abelow, ¶0619, devices includes encoders and decoders for audio) wherein collaboration session is without video, (Abelow, ¶0076, wherein the implementation comprises an audio-only format) and
wherein the at least one of the electronic components automatically discovers the set of electronic components, (Abelow, ¶0695, wherein the URC discovery broadcasts are automated on default) automatically obtains the capability information of the set of electronic components, (Abelow, FIG. 37, step 1354, ¶0696, obtaining a list of controllable functions) automatically determines at least one functionality of each of the set of electronic components, (Abelow, ¶0696, wherein these controllable functions are the functionalities available to the devices) automatically assigns functions to only the microphone, speaker and audio encoder and decoder of the set of electronic components, (Hammer, ¶0032, assigning various functions) and coordinates the microphone, speaker and audio encoder and decoder to establish the collaboration session without video. (Abelow, ¶0509, wherein the LTP coordinates between electronic components to establish a collaboration session, ¶0076, wherein the session is audio-only)

Claim 6	Abelow in view of Hammer teaches Claim 3, and further teaches 
wherein each of the electronic components from amongst the plurality of electronic components is configured to integrate with one or more of the other electronic components from amongst the plurality (Abelow, FIG. 18, ¶0563, wherein each of the plurality of devices integrate with the other devices) in accordance with a predefined set of parameters based on capabilities of each of the electronic components, (Abelow, FIG. 37, ¶0698, device integration based on the device interface/features of respective specified devices based on device capabilities) and wherein coordinating the assigned functions of the selected electronic components to establish a collaboration session includes instructing at least two of the selected electronic components to operate the assigned functions in accordance with the predefined set of parameters to provide at least one aspect of the collaboration session. (Abelow, FIG. 18, ¶0563, wherein the plurality of devices enable the facilitation of a collaboration session, for example, a collaboration session of the Grand Canal 310/370, functions being shared across components, for example, audio functions from speaker 375 and display functions from device 370)

Claim 9	Abelow in view of Hammer teaches Claim 1, and further teaches
wherein the plurality of electronic components are configured to produce and consume a plurality of different media streams including one or more audio streams, one or more video streams, one or more content streams, one or more data streams, or a combination thereof. (Abelow, FIG. 18, ¶0563, wherein the plurality of device produce, i.e. present media streams, ¶0566, wherein the plurality of devices consume, i.e. receive, media streams from servers 345, 350, and 355, ¶0563 and ¶0566, the streams being audio, video, content, and other data streams)

Claim 10	Abelow in view of Hammer teaches Claim 9, and further teaches 
wherein at least one electronic component from amongst the plurality of electronic components is a session manager configured to automatically manage the plurality of different media streams (FIG. 44-46, SVS “Superior Viewer Sensor” 1406, ¶0776 - ¶0778, wherein an SVS comprises a session manager configured to automatically manage a plurality of media streams, for example altering visual display and providing audio automatically based upon viewer positioning) in coordination with one or more of a disaggregated multipoint control unit, (Abelow, FIG. 45, Remote Control 1425) one or more remote endpoints, (Abelow, FIG. 45, SVS sensor 1421, display screen 1422, audio device 1424) and one or more network services that can participate in collaboration. (Abelow, FIG. 45, ¶0777, a network service of presenting a RTP view on the Grand Canal in Venice, Italy which the device can participate in collaboration to present)

Claims 11-16 and 19-20 are taught be Abelow in view of Hammer as described for Claims 1-6 and 9-10 respectively.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584.  The examiner can normally be reached on M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P CADORNA/Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442